11/02/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 21-0003


                                        PR 21-0003                             FILED
                                                                                NOV 0 2 2021
                                                                              Bowen Greenwood
IN RE PETITION OF BRANDON S. LAW TO                                         Clerk of Supreme Court
                                                                                      "or'tana
SUBMIT LATE APPLICATION TO TAKE THE                                    O R DIV.0f
BAR EXAM



       Brandon S. Law has filed a petition for leave to submit a late application to take the
Montana Bar Examination administered in February 2022. Laws' petition establishes good
cause for the request. Law must also comply with all other applicable Rules of Admission,
including character and fitness certification, in sufficient time to ultimately be able to sit
for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Brandon S. Law for leave to submit
a late application to take the Montana Bar Examination in February 2022 is GRAN1ED,
subject to completion of all exam prerequisites. The application should be submitted no
later than November 15, 2021.
       The Clerk shall provide copies of this order to the Petitioner and to the Administrator
of the Board of Bar Exa4iners at the State Bar of Montana.
       DATED this e.....77lay of November, 2021.




                                                            Chief Justice
ft'7   L1L
   Justices